                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       at CHATTANOOGA

  ALEX HIXON,                                        )
                                                     )
         Plaintiff,                                  )
                                                     )         No. 1:19-CV-120
  v.                                                 )
                                                     )         Judge Collier
  TENNESSEE VALLEY AUTHORITY                         )
  BOARD OF DIRECTORS,                                )
                                                     )
         Defendant.                                  )


                                        MEMORANDUM

         Plaintiff, Alex Hixon, brings this suit against Defendant, the Board of Directors of the

  Tennessee Valley Authority (“TVA”), claiming TVA violated the Rehabilitation Act, 29

  U.S.C. § 791(g). The Rehabilitation Act incorporates certain sections of the Americans with

  Disabilities Act (“ADA”).      29 U.S.C. § 791(f).      Plaintiff claims Defendant violated the

  Rehabilitation Act by illegally examining him (42 U.S.C. § 12112(d)(4)), refusing to grant him a

  reasonable accommodation under the ADA (42 U.S.C. § 12112(b)(5)(A)), firing him due to his

  disability (42 U.S.C. §12112(a)), and retaliating against him.

         Plaintiff moved for partial summary judgment (Doc. 19).          Defendant responded in

  opposition (Doc. 27) and Plaintiff replied (Doc. 28). Defendant moved for summary judgment

  on all of Plaintiff’s claims (Doc. 29). Plaintiff responded in opposition (Doc. 32) and Defendant

  replied (Doc. 33). Both motions are now ripe. For the reasons discussed below, the Court will

  DENY Plaintiff’s motion for partial summary judgment. The Court will GRANT IN PART and

  DENY IN PART Defendant’s motion for summary judgment.




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 1 of 35 PageID #: 2002
  I.     BACKGROUND1

         Defendant employed Plaintiff as a Chemistry Laboratory Technician in May 2001.

  Defendant classified this job as “Safety Sensitive.” (Doc. 23-1 at 1–3.) Plaintiff was required to

  work with high temperatures, high-voltage instruments, and noxious chemicals. Plaintiff also has

  a history of anxiety and depression. Plaintiff has twice taken medical leave due to issues with his

  depression. In 2005, Plaintiff took medical leave due to a psychiatric hospitalization, and he was

  required to pass a fitness-for-duty examination upon returning to work. Upon his return, Plaintiff

  signed a contract which, among other provisions, required him to disclose if he was “placed on a

  medication that might interfere with [his] ability to safely perform [his] duties.” (Id. at 19.) In

  2012, Plaintiff took another medical leave so he could receive psychiatric and alcohol-abuse

  treatment.    Upon returning to work, he was once again required to pass a fitness-for-duty

  examination

         A.       Plaintiff’ s Use of Marinol

         In November 2013, Plaintiff was prescribed Marinol by Doctor Charles Adams (“Dr.

  Charles Adams”), who believed the drug would treat Plaintiff’s anxiety.2 Marinol is a synthetic




         1
            Both parties have moved for summary judgment. While generally the facts would be
  presented in the light most favorable for the nonmovant, the Court will note when there are disputes
  of facts in this case. When there is a dispute, the Court is bound “to evaluate each party’s motion
  on its own merits, taking care in each instance to draw all reasonable inferences against the party
  whose motion is under consideration.” Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th
  Cir. 1991) (quoting Mingus Constructors Inc. v. United States, 812 F.2d 1387, 1391 (Fed. Cir.
  1987)).
         2
          Plaintiff alleges he mistakenly believed the Marinol prescription was meant to treat his
  insomnia, and he told TVA the drug was being used to treat his insomnia during the first medical
  examination at issue in this case.

                                                   2




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 2 of 35 PageID #: 2003
  version of delta-9-tetrahydrocannabinol (“THC”). THC is also the naturally occurring active

  ingredient in Marijuana. The Department of Health and Human Services recognizes Marinol can

  have psychoactive effects which can present a safety issue in the workplace. The Food and Drug

  Administration (“FDA”) has approved the use of Marinol to stimulate appetite in patients with

  AIDS and cancer; it has also been approved to reduce chemotherapy-induced nausea and vomiting.

  Marinol has not been approved by the FDA to treat anxiety. However, some research indicates

  Marinol may help individuals who struggle with anxiety.

         Due to the nature of Plaintiff’s job, he underwent occasional random drug tests. On

  December 23, 2013, Plaintiff underwent one of those random drug tests. After taking the drug

  test, Plaintiff informed his employer he had been lawfully prescribed Marinol; he had not,

  however, previously disclosed his Marinol prescription to his supervisor. TVA’s Medical Review

  Officer indicated Plaintiff tested positive for THC with a safety concern.

         Defendant submitted Plaintiff’s positive drug sample to a second lab. On January 22,

  2014, the second lab concluded Plaintiff’s positive drug test “could not be [from] Marinol alone”

  and concluded Plaintiff must have engaged in illegal drug use. (Doc. 23-1 at 4.) Plaintiff

  disputes the accuracy of the second drug test and maintains he has not used marijuana since

  college.

         Defendant claims Plaintiff violated the contract he signed in 2005 by not disclosing he was

  taking Marinol. Plaintiff claims the 2005 contract required him to disclose only those medicines

  which affected his ability to work safely. Plaintiff, however, did admit he was initially taking

  Marinol three times a day, which made him drowsy, so he reduced his dosage to one time at night.




                                                   3




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 3 of 35 PageID #: 2004
  The prescribing doctor, Dr. Charles Adams, did not warn Plaintiff it would affect his ability to

  work safely, and Plaintiff never believed Marinol affected his ability to work safely.

         B.      Plaintiff’s January 6, 2014 Examination

         Candice Clepper, the head of the Non-Nuclear Fitness for Duty Program (“the Fitness

  Program”), referred Plaintiff to receive a fitness-for-work examination. The only stated reason

  for this examination was Plaintiff’s use of Marinol. Plaintiff’s direct supervisor did not report

  Plaintiff was acting differently at work. Indeed, his supervisor did not complain to TVA about

  Plaintiff’s job performance. Plaintiff’s supervisor found Plaintiff’s work was mostly good, and

  he opined Plaintiff was not a threat to himself or his coworkers.

         On January 6, 2014, Plaintiff was examined by Doctor Stephen Adams (“Dr. Stephen

  Adams”). Dr. Stephen Adams already knew Plaintiff suffered from depression and anxiety

  because Plaintiff had taken medical leave from work earlier in his career. Dr. Stephen Adams

  also knew Plaintiff was being examined because Plaintiff admitted to taking Marinol. Dr. Stephen

  Adams indicated he viewed the examination as comprehensive. When asked if he was examining

  Plaintiff because of Plaintiff’s Marinol usage, Dr. Stephen Adams replied, “[w]ell, it’s more than

  that. It’s an overall assessment. When there’s a concern at TVA about an employee, they do,

  generally, a comprehensive assessment of whether that person is globally able to function in that

  job currently or not.” (Doc. 32-9 at 18.) Dr. Stephen Adams also explained, “[a] fitness-for-duty

  examination is an overall, full examination. Is this person capable of performing their job duties

  in a safe manner? And it’s not possible – for me to say yes or no without doing a comprehensive

  look at them.” (Doc. 32-9 at 21.)




                                                   4




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 4 of 35 PageID #: 2005
         Dr. Stephen Adams started the examination by asking Plaintiff why he was required to get

  an examination. Plaintiff responded he had tested positive for THC because he was taking

  Marinol to treat his insomnia. Dr. Stephen Adams, however, stated that he understood Marinol

  was part of a general experiment to improve Plaintiff’s mood and asserted Plaintiff volunteered

  his use of Marinol was related to his depression and anxiety. Dr. Stephen Adams then took a

  comprehensive medical history. He asked Plaintiff about physical ailments, such as a shoulder

  dislocation, lumbar disk pain, and a stomach ulcer. He also asked Plaintiff about his relationship

  with his girlfriend and his finances.

         Dr. Stephen Adams concluded Plaintiff’s depression was not well controlled based on

  Plaintiff’s answers and demeanor during the examination, and he believed it was possible Plaintiff

  posed a safety risk in his current position. Plaintiff, however, told Dr. Stephen Adams he believed

  his depression was well controlled. Dr. Stephen Adams recommended TVA require Plaintiff to

  be examined by a psychologist, Dr. G. Gary Leigh, before deciding if Plaintiff was safe to return

  to work.

         C.      Plaintiff’s January 14, 2014 Examination

         On January 14, 2014, Dr. Leigh examined Plaintiff to determine if his depression would

  prevent him from working safely in his position. Dr. Leigh noted Plaintiff stated, among other

  things, people “had it in for him” and his “future seemed hopeless.” (Doc. 25-1 at 3.) Dr. Leigh

  also noted that Plaintiff stated it was difficult to concentrate on his work. (Id.) Dr. Leigh found,

  “the degree of psychopathology that he demonstrated on MMPI-2 [a standardized psychological

  test], is seldom seen on fitness for duty evaluations.” (Id. at 10.) Dr. Leigh concluded Plaintiff

  should not be allowed to work until he was more psychologically stable.


                                                   5




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 5 of 35 PageID #: 2006
         After being suspended, Plaintiff filed a complaint with TVA’s Equal Opportunity

  Compliance Office (“EOCO”) on February 26, 2014. Plaintiff’s supervisor knew Plaintiff filed a

  complaint with the EOCO before he terminated Plaintiff.

         D.      Plaintiff’s March 2014 Examinations and Return to Work

         On March 5, 2014, Plaintiff was cleared by the Employee Assistance Program to return to

  work. It concluded Plaintiff was fit for duty and there were no signs that Plaintiff abused drugs.

  On March 17, 2014, Dr. Stephen Adams reexamined Plaintiff to determine his fitness for work.

  On this occasion, Dr. Stephen Adams viewed his examination as a “global assessment,” and he

  claimed such an assessment was necessary to “determine whether, in my opinion, he is safe to go

  back to work or not.” (Doc. 19-2 at 13.) Dr. Stephen Adams concluded Plaintiff could return to

  work, but he barred Plaintiff from taking Marinol while he was employed. Dr. Leigh also

  reexamined the Plaintiff. Dr. Leigh, like Dr. Stephen Adams, concluded Plaintiff was fit to return

  to work.

         Plaintiff returned to work on April 6, 2014. When Plaintiff returned he was required to

  sign a contract (“the Last Chance Agreement”) which provided three conditions: (1) Plaintiff had

  to disclose all of his medications to the Fitness Program in writing on the fifteenth of every month;

  (2) Plaintiff could not take Marinol; and (3) Plaintiff had to continue to pass random drug and

  alcohol screenings. Unlike Plaintiff’s 2005 contract, the disclosure of any drug taken was not

  conditioned on whether the drug affected Plaintiff’s work performance.

         At no time after returning to work did Plaintiff ask Defendant to let him take Marinol.

  Plaintiff stated he asked his doctors to request from TVA that he be allowed to continue to take

  Marinol, but his doctors did not make this request to TVA. Additionally, at the time of signing


                                                   6




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 6 of 35 PageID #: 2007
  the Last Chance Agreement, Plaintiff did not object to the fact that it prohibited him from taking

  Marinol.

         E.      Plaintiff’s Termination

         On May 15, 2014, Plaintiff failed to disclose the medicines he was taking as required on

  that day under the Last Chance Agreement.            An employee from the Fitness Program told

  Plaintiff’s supervisor Plaintiff had not disclosed his medicines.       Plaintiff’s supervisor then

  informed Plaintiff, who called employees from the Fitness Program.            The people Plaintiff

  attempted to reach were busy at the time, and Plaintiff went home after finishing his work week.

  When he returned to work on June 2, 2014, he was terminated.

         When originally questioned, Plaintiff’s supervisor claimed Plaintiff was terminated

  because he did not provide a written declaration of the drugs he was taking. While Plaintiff’s

  supervisor knew Plaintiff attempted to call the Fitness Program, he felt Plaintiff should be

  discharged because he did not follow the Last Chance Agreement, which required the list of

  Plaintiff’s medications be supplied in writing on the fifteenth of each month. The termination

  letter given to Plaintiff also stated, “[y]our behavior brings into question your trustworthiness and

  reliability.” (Doc. 26-1, 11.)3 Later, the supervisor stated he terminated Plaintiff because he

  learned the second lab to analyze Plaintiff’s December 2013 urine sample found the presence of

  THC could not be explained by Marinol alone.




         3
           There was an attachment to the termination letter titled “Notice of Termination – Failure
  to Cooperate with FFD Evaluation,” but the parties agree this addition was attached in error.
  (Doc. 26-1, 12.)

                                                   7




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 7 of 35 PageID #: 2008
         Plaintiff brought this action after exhausting administrative review. He claims: (1) all the

  examinations of him violated the ADA; (2) the requirement he disclose all his medications violated

  the ADA; (3) Defendant denied him a reasonable accommodation by banning the use of Marinol;

  (4) Defendant unlawfully terminated him due to a disability; and (5) Defendant unlawfully

  retaliated against him based on his claim to the EOCO.



  II.    STANDARD OF REVIEW

         Summary judgment is proper when “the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). The moving party bears the burden of demonstrating no genuine issue of material fact

  exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986); Leary v. Daeschner, 349 F.3d 888,

  897 (6th Cir. 2003). The Court should view the evidence, including all reasonable inferences, in

  the light most favorable to the nonmoving party. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

  Corp., 475 U.S. 574, 587 (1986); Nat’l Satellite Sports, Inc. v. Eliadis Inc., 253 F.3d 900, 907 (6th

  Cir. 2001).

         To survive a motion for summary judgment, “the non-moving party must go beyond the

  pleadings and come forward with specific facts to demonstrate that there is a genuine issue for

  trial.” Chao v. Hall Holding Co., Inc., 285 F.3d 415, 424 (6th Cir. 2002). Indeed, a “[plaintiff]

  is not entitled to a trial on the basis of mere allegations.” Smith v. City of Chattanooga, No. 1:08-

  cv-63, 2009 WL 3762961, at *2–3 (E.D. Tenn. Nov. 4, 2009) (explaining the court must determine

  whether “the record contains sufficient facts and admissible evidence from which a rational jury

  could reasonably find in favor of [the] plaintiff”). In addition, should the non-moving party fail


                                                   8




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 8 of 35 PageID #: 2009
  to provide evidence to support an essential element of its case, the movant can meet its burden of

  demonstrating no genuine issue of material fact exists by pointing out such failure to the court.

  Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir. 1989).

           At summary judgment, the Court’s role is limited to determining whether the case contains

  sufficient evidence from which a jury could reasonably find for the non-movant. Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248–49 (1986). If the Court concludes a fair-minded jury could

  not return a verdict in favor of the non-movant based on the record, the Court should grant

  summary judgment. Id. at 251–52; Lansing Dairy, Inc. v. Espy, 39 F.3d 1339, 1347 (6th Cir.

  1994).



  III.     DISCUSSION

           Plaintiff brings his claims under the Rehabilitation Act, 29 U.S.C. §§ 701 et seq. The

  Rehabilitation Act makes it unlawful for federal agencies to discriminate against individuals with

  disabilities.   29 U.S.C. § 791.4 The Rehabilitation Act expressly incorporates the standards used

  in Title I of the ADA, 42 U.S.C. §§ 12111 et seq., and “provisions of sections 501 through 504,

  and 510,” of the ADA, 42 U.S.C. §§ 12201–12204, 12210. 29 U.S.C. § 791(f).

           Plaintiff has moved for summary judgment on his claims for unlawful examinations and

  wrongful termination. Defendant has moved for summary judgement on all counts. The Court

  will begin with Plaintiff’s unlawful examinations claims, which are comprised of claims as to four




          While TVA is not a prototypical federal agency, it is subject to the Rehabilitation Act.
           4

  See Hale v. Johnson, No. 1:15-cv-14, 2016 WL 8673579, at *3 (E.D. Tenn. Feb. 2, 2016).

                                                   9




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 9 of 35 PageID #: 2010
   examinations by TVA doctors and the requirement that he disclose all of his medications upon

   returning to work. The Court will then examine Plaintiff’s claim that Defendant denied him a

   reasonable accommodation by preventing him from taking Marinol. Finally, the Court will turn

   to Plaintiff’s claims of illegal discharge and unlawful retaliation.

          A.      Plaintiff’s Claims for Unlawful Examinations

          The ADA prevents employers from “requir[ing] a medical examination . . . unless such an

   examination or inquiry is shown to be job-related and consistent with business necessity.” 42

   U.S.C. § 12112(d)(4). Under § 12112(d)(4):

          The employer bears the burden of proving that a medical examination is job related
          and consistent with business necessity by demonstrating that: (1) the employee
          requests an accommodation; (2) the employee’s ability to perform the essential
          functions of the job is impaired; or (3) the employee poses a direct threat to himself
          or others.

   Kroll v. White Lake Ambulance Auth., 763 F.3d 619, 623 (6th Cir. 2014) (quoting Denman v.

   Davey Tree Expert Co., 266 F. App’x 377, 379 (6th Cir. 2007)) (quotation marks omitted). In

   this case, Plaintiff did not request an accommodation before he was examined, so the only

   permissible grounds for an examination are whether Plaintiff’s ability to perform the essential

   functions of his job was impaired and whether he posed a direct threat to himself or others. Id.

          When an employer orders an examination on the belief the employee cannot perform the

   essential functions of her job, the employer “must have a reasonable belief that the behavior

   threatens a vital function of the business.” Id. This inquiry is an objective inquiry. Id. “[F]or

   an employer’s request for an exam to be upheld, there must be significant evidence that could

   cause a reasonable person to inquire as to whether an employee is still capable of performing his

   job.” Sullivan v. River Valley Sch. Dist., 197 F.3d 804, 811 (6th Cir. 1999).


                                                    10




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 10 of 35 PageID #: 2011
          For a direct threat, the employer has the burden of proving the employee creates “a

   significant risk to the health and safety of others that cannot be eliminated by reasonable

   accommodation.” 42 U.S.C. § 12111(3). “To determine whether an individual poses a direct

   threat, an employer must undertake ‘an individualized assessment of the individual’s present

   ability to safely perform the essential functions of the job.’” Siewertsen v. Worthington Indus.,

   Inc., 783 F. App’x 563, 572 (6th Cir. 2019) (quoting 29 C.F.R. § 1630.2(r)). When determining

   if a direct threat exists, the Court should consider: “(1) [t]he duration of the risk; (2) [t]he nature

   and severity of the potential harm; (3) [t]he likelihood that the potential harm will occur; and (4)

   [t]he imminence of the potential harm.” 29 C.F.R. § 1630.2(r). The regulation further states, the

   determination of whether an individual is a direct threat “shall be based on an individualized

   assessment of the individual’s present ability to safely perform the essential functions of the job.”

   Id.

          Additionally, the examination must be “limited to determining an employee’s ability to

   perform essential job functions.” Id. The examination cannot be “an excuse for every wide-

   ranging assessment of mental or physical debilitation that could conceivably affect the quality of

   an employee’s job performance.” Id. In short, when it comes to examinations, an individual’s

   protections are two-fold: she is protected from unnecessary examinations and from a necessary

   examination that is too intrusive.

          The Court will consider the first two examinations—the one on January 6, 2014, and the

   one on January 14, 2014—separately, and will then consider the March 2014 examinations

   collectively. Plaintiff argues Defendant lacked sufficient cause to require any examination.

   Plaintiff further argues that only those examinations carried out by Dr. Stephen Adams were over-


                                                     11




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 11 of 35 PageID #: 2012
   intrusive. Defendant argues it had sufficient cause for all examinations. After considering the

   examinations themselves, the Court will turn to the Last Chance Agreement and its requirement

   that Plaintiff disclose all of his medications. Plaintiff argues the requirement is invalid because

   the Last Chance Agreement is void under the ADA. Defendant argues last chance agreements are

   valid under the ADA, and as Plaintiff signed the contract, he cannot now claim the disclosure

   requirement violated the ADA.

                  1.     January 6, 2014 Examination

          Plaintiff argues TVA could not refer him to a medical examination after his positive drug

   test in December 2013, and even if it could, Dr. Stephen Adams’s examination on January 6, 2014,

   was over-intrusive.    Defendant argues it was reasonable to require an examination, the

   examination was not over-intrusive, and even if it was unlawful, there was no real harm because

   Dr. Stephen Adams already knew of Plaintiff’s disability.

                         a.      Ability to Perform Essential Functions of the Job as a Reason
                                 for January 6, 2014 Examination

          Starting with the reason for the January 6, 2014 examination, Defendant concedes the only

   available evidence was Plaintiff’s positive drug test. (Doc. 27 at 15.) There was no testimony

   from Plaintiff’s supervisor or anyone who worked with Plaintiff that he was acting in an unsafe

   manner or his behavior was disruptive. Instead, Plaintiff’s supervisor testified he had no issues

   with Plaintiff’s work leading up to the random drug test.

          Thus, the issue before the Court is whether the evidence of Plaintiff’s lawfully prescribed

   Marinol is sufficient, on its own, to require an examination. In McGee v. City of Greenville, No.

   6:05-2261, 2007 WL 465531, at *3–4 (D.S.C. Feb. 7, 2007), the district court answered this in the



                                                   12




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 12 of 35 PageID #: 2013
   affirmative. Yet, there are sufficient factual distinctions which limit the applicability of McGee.

   First, the exam in McGee was a pre-entrance exam, and pre-entrance exams are governed by

   different, more lenient standards, than exams conducted during employment.             See EEOC

   Guidance, Questions and Answers: Enforcement Guidance on Disability-Related Inquiries and

   Medical Examinations of Employees Under the Americans Disabilities Act (ADA), 2000 WL

   33407183 (July 26, 2000). Second, because the plaintiff in McGee had not begun work, there was

   no evidence he was able to do his job while taking Marinol. 2007 WL 465531, at *1. Third, the

   plaintiff in McGee was invited to rebut the findings of the defendant’s doctor, who concluded that

   the plaintiff’s Marinol usage posed a danger, but the plaintiff declined to file any documentation

   demonstrating his use of Marinol would not compromise his ability to work safely. Id. at *3.

          In this case, the examination is governed by stricter standards under the ADA because it

   was not a pre-entry exam. See EEOC Guidance, Questions and Answers. Second, there is

   evidence Plaintiff could perform his job safely while using Marinol because all available evidence

   supports the conclusion Plaintiff was, in fact, performing his job safely. Furthermore, Plaintiff’s

   doctors have stated he could work safely while using Marinol. (Doc. 19-7 at 61, 63.)

          Additionally, the Court of Appeals for the Sixth Circuit has been clear, there must be

   substantial evidence that an individual is unable to perform the essential attributes of her job to

   warrant an examination. For example, in Kroll, the Court of Appeals found the plaintiff’s

   supervisor knew of two incidents where the plaintiff put others at risk during her job as an

   ambulance driver: talking on her cell phone while driving and refusing to administer oxygen to a

   patient. 763 F.3d at 625. Furthermore, there were numerous examples of the plaintiff’s erratic

   emotional state, such as starting arguments with a coworker and calling coworkers in tears. Id.


                                                   13




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 13 of 35 PageID #: 2014
   The Court of Appeals held, even with this evidence, a reasonable jury could have found ordering

   a medical examination was unnecessary. Id.

              On the other hand, Marinol can pose serious and debilitating side effects. For example, it

   can cause “sedation, memory lapses, and worsening of mood.” (Doc. 19-2 at 68.) Individuals

   who take Marinol are warned not to work with heavy machinery. (Doc. 24-1 at 355.) The drug

   may also have psychoactive effects, and, in Plaintiff’s case, it could worsen his depression. (Doc.

   24-1 at 347, 350.) Additionally, the risks may be further exacerbated in this case because the

   FDA has not approved using Marinol to treat anxiety.

              Taking all inferences in favor of Defendant, Plaintiff cannot prove there is no genuine

   dispute of material fact as to whether his Marinol usage affected his ability to perform his work.

   Plaintiff was taking a drug with potentially debilitating side effects, and it is possible that taking

   Marinol would prevent him from working safely as a chemist.

              Taking all inferences in favor of Plaintiff, Defendant cannot prove there is no dispute of

   material fact as to whether Plaintiff could perform the essential elements of his job. Defendant

   had no evidence Plaintiff was acting any differently at work or working in an unsafe manner. As

   there was no evidence Plaintiff’s actual work was impaired, a jury could find that requiring an

   examination was unreasonable.

              Therefore, as to whether there was sufficient evidence Plaintiff could fulfill the essential

   attributes of his job to support the first examination, summary judgment will be DENIED for both

   parties.




                                                      14




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 14 of 35 PageID #: 2015
                            b.     Direct Threat as a Reason for January 6, 2014 Examination

           Defendant and Plaintiff both move for summary judgment as to whether Plaintiff’s use of

   Marinol constituted a direct threat in the workplace. Here, as above, Defendant has presented no

   evidence Plaintiff’s work was disruptive or dangerous at the time of the requested examination.

   Defendant argues the use of Marinol alone is sufficient to warrant an examination as a direct threat.

   Plaintiff argues it is not.

           While this analysis is similar to whether Plaintiff could fulfill the essential attributes of his

   job, it is not identical. See Kroll, 763 F.3d at 624–27. There are two relevant factors which do

   not appear in the standards for determining if an employee can fulfill an essential attribute of her

   job. The opinion of whether an employee constitutes a direct threat must be based on reasonable

   medical judgment, and there must be an “individualized assessment.” 29 C.F.R. § 1630.2(r).

           Here, there was no individualized assessment. The Fitness Program did not analyze any

   evidence from Plaintiff’s supervisors or his files to conclude Plaintiff was a safety risk. Indeed,

   in its briefing, Defendant relies upon the conclusion that Marinol might have bad side effects, but

   there was no evidence as to whether any of these side effects occurred. No one at TVA inquired

   if Plaintiff had suffered from any side effects before ordering an examination. Cf. Breax v.

   Bollinger Shipyards, LLC, No. 16-2331, 2018 WL 3329059, at * 13 (E.D. La. July 5, 2018)

   (denying summary judgment to defendant because while the plaintiff took a potentially dangerous

   drug, there was no evidence as to whether plaintiff actually experienced debilitating side effects);

   EEOC v. Hussey Copper Ltd., 696 F. Supp. 2d 505, 517–18 (W.D. Pa. 2010) (holding an

   individualized inquiry was still necessary when an employee admitted to using methadone).




                                                      15




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 15 of 35 PageID #: 2016
   Because there was no individualized inquiry, the Court cannot grant summary judgment to

   Defendant.

          Taking all inferences in Defendant’s favor, however, the Court could conclude that

   Plaintiff posed a direct threat. Marinol has debilitating side effects, and the positive drug test may

   serve as a sufficiently individualized examination. Plaintiff, furthermore, worked a dangerous job

   where Marinol usage could pose “a significant risk to the health and safety of others . . ..” Kroll,

   763 F.3d at 625 (quoting 42 U.S.C. § 12111(3)). In short, it is possible that while taking Marinol,

   Plaintiff posed direct threat in his workplace.

           Therefore, in so far as whether the first medical examination can be supported on the basis

   that Plaintiff posed a direct threat, summary judgment will be DENIED for both parties.

                          c.      Scope of January 6, 2014 Examination

          Plaintiff argues the January 6, 2014 examination violated the ADA because it was too

   expansive. Plaintiff specifically argues Dr. Stephen Adams should not have inquired about

   subjects such as Plaintiff’s depression, his love-life, or any physical injuries. Defendant argues

   all the questions were relevant and useful ways to examine if the Plaintiff could work his job safely.

          As stated above, a fitness for work examination cannot be a “an excuse for every wide-

   ranging assessment of mental or physical debilitation that could conceivably affect the quality of

   an employee’s job performance.” Sullivan, 197 F.3d at 812. Defendant argues the exam was

   appropriately narrow because “[m]ental health and physical health are directly connected,” and

   such questions about physical health were appropriate. (Doc. 27 at 20 (quoting Grassel v. Dep’t

   of Educ. of City of New York, No. 12-CV-1016, 2017 WL 1051115, at * 9 (E.D.N.Y. Mar. 20,




                                                     16




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 16 of 35 PageID #: 2017
   2017)).     Defendant also argues any questions about Plaintiff’s depression were appropriate

   because Marinol may worsen depression or anxiety.

             On the other hand, Dr. Stephen Adams admitted he believed the scope of the examination

   was broad and completely comprehensive. Dr. Stephen Adams did not acknowledge there could

   be any limit to any questions he could ask so long as the information could ultimately bear on

   Plaintiff’s ability to go to work. (Doc. 32-9 at 19, 21.) That is not correct. An employer must

   provide some limit on the examination to prevent examinations from being the probing

   examinations the ADA prohibits. See Sullivan, 197 F.3d at 812; James v. James Marine, Inc.,

   805 F. Supp. 2d 340, 350 (W.D. Ky. 2011).

             As for Defendant’s motion for summary judgment, Dr. Stephen Adams’s understanding

   that his examination could be wide-ranging and not directly related to the Plaintiff’s job means

   there is a genuine issue of fact as to whether the examination was sufficiently narrow.

   Furthermore, Dr. Stephen Adams asked numerous questions that may not have had any bearing on

   the Plaintiff’s ability to work, such as questions about his love-life. Therefore, there is a genuine

   dispute of material fact as to Defendant’s motion.

             On the other hand, it may have been reasonable to inquire into a wide range of topics due

   to the potentially dangerous side effects of Marinol.        Marinol has been known to worsen

   depression and anxiety, and doctors may need wide latitude in order to evaluate a patient’s mental

   health. Dr. Stephen Adams could have asked reasonable questions after observing Plaintiff and

   determining Marinol may have affected Plaintiff’s ability to work. In short, taking all factual

   inferences in favor of Defendant, Plaintiff has not met his burden for summary judgment, either.




                                                    17




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 17 of 35 PageID #: 2018
          Therefore, summary judgment as to the scope of the January 6, 2014 examination will be

   DENIED for both parties.

                          d.     Actual Harm from January 6, 2014 Examination

           Defendant’s final argument regarding the January 6, 2014 examination is that Plaintiff has

   not suffered an actionable injury. Defendant argues the ADA does not provide protection in this

   case because Dr. Stephen Adams and other medical providers at TVA already knew Plaintiff

   suffered from depression. While Defendant is correct a prospective plaintiff under the ADA must

   allege some harm, that requirement does not preclude a suit from someone with a known disability.

          Defendant’s position would upset well-settled precedent: an individual without disabilities

   can claim an employer performed an illegal examination under the ADA.               Lee v. City of

   Columbus, Ohio, 636 F.3d 245, 252 (6th Cir. 2011); see also Roe v. Cheyenne Mountain Conf.

   Resort, Inc., 124 F.3d 1221, 1229 (10th Cir. 2011) (“It makes little sense to require an employee

   to demonstrate that he has a disability to prevent his employer from inquiring as to whether or not

   he has a disability.”) An illegal examination does not need to uncover a hidden disability to be

   actionable. The plaintiff just needs to prove some actionable injury-in-fact. See O'Neal v. City

   of New Albany, 293 F.3d 998, 1007 (7th Cir. 2002) (“[C]ourts have required that a nondisabled

   plaintiff at least show some tangible injury-in-fact caused by the § 12112(d) violation.”) Plaintiff

   has credibly alleged harm in this case; he alleged the first examination started a chain of causes

   which ended in his termination.         Thus, Plaintiff has alleged sufficient damages under

   § 12112(d)(4) to create a genuine issue of material fact. Therefore, on this ground Defendant’s

   motion for summary judgment will be DENIED.

                  2.      January 14, 2014 Examination


                                                   18




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 18 of 35 PageID #: 2019
          Plaintiff argues Dr. Leigh’s examination on January 14, 2014, violated the ADA. Plaintiff

   argues this examination was illegal because there was not sufficient evidence from Dr. Stephen

   Adams’s initial examination to warrant a second examination. 5 Defendant argues there was

   sufficient evidence to warrant a second examination because Dr. Stephen Adams reasonably

   believed Plaintiff’s depression was not well controlled and could have posed a danger in the

   workplace.

                          a.      Ability to Perform Essential Functions of the Job as a Reason
                                  for January 14, 2014 Examination

          For Dr. Leigh’s January 14, 2014 examination to be proper, “there must be significant

   evidence that could cause a reasonable person to inquire as to whether an employee is still capable

   of performing his job.” See Sullivan, 197 F.3d at 811. When questioned, Dr. Stephen Adams

   stated the only abnormal behavior by Plaintiff was his sad affect. (Doc. 32-9 at 27–28.) Dr.

   Stephen Adams opined Plaintiff was “somewhat disheveled . . . not making good eye contact . . .

   and speaking very softly.” (Id. at 28.) Additionally, Dr. Stephen Adams had doubts about the

   safety of Marinol and its potential effect on Plaintiff’s wellbeing.




          5
              Plaintiff also argues first illegal examination tainted all subsequent examinations.
   Assuming arguendo the first examination was illegal, there would be no reason to exclude the
   evidence gained during the first examination in determining if a second examination was
   warranted. While the evidence would have been illegally obtained, the well-known doctrine of
   “fruit of the poisonous tree” generally does not apply outside of criminal trials. Penn. Bd. of Prob.
   and Parole v. Scott, 524 U.S. 357, 364 n.4 (1998) (“[W]e have generally held the exclusionary
   rule to apply only in criminal trials.”) Second, even if the Court were free to expand the doctrine,
   or more accurately to create a new doctrine, there is no reason to do so, because an employee can
   recover damages for the initial illegal examination. Id. at 363 (stating the exclusionary rule only
   applies in situations where it would result in deterrence to officials who may otherwise violate
   one’s rights).

                                                    19




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 19 of 35 PageID #: 2020
          Turning to Defendant’s motion for summary judgment, there must be significant evidence

   an individual cannot fulfill the essential attributes of her job to make an examination proper.

   Kroll, 763 F.3d at 626–27. And, once again, there was no evidence from Plaintiff’s supervisor or

   anyone Plaintiff worked with that he could not perform his job safely. While there is additional

   evidence from Dr. Stephen Adams’s observations, his observations do not provide sufficient

   evidence to conclude there is no genuine dispute of material fact as to whether the examination

   was reasonable, when taking all inferences in Plaintiff’s favor. Therefore, as to whether there was

   sufficient evidence Plaintiff could fulfill the essential attributes of his job as to the second

   examination, Defendant’s motion for summary judgment will be DENIED.

          Plaintiff is also left with the same evidence as above. Marinol use may, on its own,

   provide sufficient evidence to support an examination.           Furthermore, Dr. Stephen Adam’s

   observation that Plaintiff’s depression was not well controlled provides additional evidence that

   an examination may have been warranted. Therefore, Plaintiff’s motion for summary judgment

   as to his ability to perform the essential functions of his job as a reason for the January 14, 2014

   examination will be DENIED as well.

                          b.      Direct Threat as a Reason for January 14, 2014 Examination

          Plaintiff and Defendant both move for summary judgment as to whether the January 14,

   2014 examination can be supported on the basis that Plaintiff was a direct threat. As stated above,

   the Court will consider: “(1) [t]he duration of the risk; (2) [t]he nature and severity of the potential

   harm; (3) [t]he likelihood that the potential harm will occur; and (4) [t]he imminence of the

   potential harm.” 29 C.F.R. § 1630.2(r). Unlike the first examination, there was an individualized




                                                     20




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 20 of 35 PageID #: 2021
   assessment, the examination by Dr. Stephen Adams. However, the evidence available still allows

   for reasonable dispute as to whether Plaintiff posed a direct threat.

              The Court will consider Defendant’s motion first. On January 14, 2014, there was some

   evidence Plaintiff posed a direct threat. Plaintiff admitted to taking Marinol, and there was

   evidence from Dr. Stephen Adam’s examination of Plaintiff that his depression was not well

   controlled. Yet, this evidence is not sufficient to grant summary judgment. A comparison to the

   Sixth Circuit’s case of Siewertsen v. Worthington Indus. Inc. illuminates why this evidence is not

   enough to warrant granting Defendant’s motion for summary judgment. 783 F. App’x at 573. In

   Siewertsen, the Sixth Circuit stated a reasonable juror could disagree on whether a deaf employee

   who drove a forklift posed a direct threat. Id. at 573. In that case there was expert testimony the

   plaintiff could not work safely in that environment. Id. Yet, the plaintiff presented his own

   evidence from experts that he could work safely, and most notably, he presented evidence that he

   had not acted unsafely in his current job. Id. That evidence was sufficient to create a genuine

   issue of fact as to whether he was a direct threat. Id. That result mirrors the facts of this case.

   There is some expert testimony, the opinion of Dr. Adams, that Plaintiff could not work safely

   while taking Marinol, but Plaintiff has presented evidence from his own doctors that he could.

   Also, there is no history of Plaintiff’s Marinol usage causing any issues in the workplace. Thus,

   Defendant’s motion for summary judgment will be DENIED as to whether Plaintiff posed a direct

   threat.6




              6
            For comparison, there can be overwhelming evidence an individual poses a direct threat
   which warrants granting summary judgment. For example, in Michael v. City of Troy Police, 808
   F.3d 304, 307–09 (6th Cir. 2015), the Sixth Circuit upheld a grant of summary judgment on the

                                                    21




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 21 of 35 PageID #: 2022
          However, Plaintiff’s motion for summary judgment as to whether Plaintiff posed a direct

   threat on January 14, 2014 will also be denied. Marinol’s side effects could have posed a threat

   in the workplace, especially because Plaintiff’s work was dangerous.           While there was no

   testimony that the risk ever materialized in Plaintiff’s work, such evidence is not necessary in order

   for an employer to survive summary judgment. See E.E.O.C. v. Prevo’s Family Mkt. Inc., 135

   F.3d 1089, 1095–98 (6th Cir. 1998) (stating an employer could order an examination on the basis

   of expert testimony that employee was a direct threat alone). Therefore, Plaintiff’s motion for

   summary judgment will be DENIED as to whether the second examination was lawful.

                  3.      The March 2014 Examinations

          Plaintiff argues the final two examinations, conducted in March 2014 by Dr. Stephen

   Adams and Dr. Leigh, respectively, violated the ADA as well. Plaintiff argues these examinations

   were the result of the first illegal examination. That argument is denied for the same reasons

   stated above as to Dr. Leigh’s January 14, 2014 examination. Supra § III(A)(2). Plaintiff

   provides no other specific arguments as to how the March 2014 examinations were improper but

   makes a general claim that the examinations were not supported by the evidence.

          As of March 2014, Defendant had sufficient evidence to support a reentry to work

   examination. Defendant’s reasonable belief Plaintiff could not work safely was supported by the



   basis a police officer was a direct threat. In that case, experts stated the officer posed a direct
   threat, and there was evidence of extreme and aberrant behavior such as: recording his wife in
   marriage counseling and trying to get a prosecutor to charge her with perjury, carrying around a
   box of steroid vials, and trying to get the Police Chief to return those vials once they were
   confiscated by recording conversations with him and suing him. Id. at 309. The court in Michael
   found it persuasive that there were expert opinions and this behavior. Here, there is no evidence
   of comparable behavior.


                                                    22




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 22 of 35 PageID #: 2023
   opinion of two experts, Dr. Stephen Adams and Dr. Leigh. See Michael v. City of Troy, 808 F.3d

   304, 307–09 (6th Cir. 2015) (noting while experts can disagree, it is reasonable for a company to

   rely on the well-founded opinion of an expert). Dr. Leigh produced objective evidence through

   the MMPI-2 test that Plaintiff’s depression was not controlled in January 2014. Indeed, Dr. Leigh

   concluded there was a level of psychopathy rarely seen on examinations. In March 2014, it was

   reasonable to conclude Plaintiff could not perform an essential element of his job, the ability to

   work safely.    Therefore, there is no genuine dispute of material fact that the March 2014

   examinations did not violate the ADA. 7          Summary judgment for the Defendant will be

   GRANTED. Summary judgment for the Plaintiff will be DENIED. Counts III and IV of the

   complaint will be DISMISSED with prejudice.

                  4.      The Requirement Plaintiff Disclose all Medications

          Plaintiff’s final claim for an illegal examination is that he was required to disclose all of

   his medications upon his return to work. Defendant argues the requirement did not violate the

   ADA because Plaintiff signed the Last Chance Agreement. Plaintiff argues the Last Chance

   Agreement is invalid as a matter of law.




          7
             Plaintiff pleaded the second examination by Dr. Stephen Adams was too expansive.
   (Doc. 1 at 8.) Yet, Plaintiff has produced no testimony as to which questions, if any, were over-
   intrusive in Dr. Stephen Adams’s second examination. See Fed. R. Civ. P. 56 (“A party asserting
   that a fact cannot be or is genuinely disputed must support the assertion by . . . citing to particular
   parts of materials in the record.”) Additionally, for the reasons stated above, Dr. Stephen Adams
   could have had reasonable concerns about Plaintiff’s depression and anxiety given the findings of
   Dr. Leigh, and thus a broader examination may have been warranted. Because of this, there is no
   genuine dispute of material fact that the second exam by Dr. Stephen Adams was appropriately
   narrow under the ADA.

                                                     23




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 23 of 35 PageID #: 2024
          The Sixth Circuit, as well as its sister circuits, have generally accepted last chance

   agreements. See Mararri v. WCI Steel, Inc., 130 F. 3d 1180, 1184 (6th Cir. 1997) (accepting last

   chance agreement as a non-discriminatory reason for discharge); see also Longen v. Waterous Co.,

   347 F.3d 685, 689 (8th Cir. 2003) (“[C]ourts have consistently found no disability discrimination

   in discharges pursuant to such agreements.”)

          Plaintiff argues accepting the Last Chance Agreement in this case would be equivalent to

   a prospective waiver of rights under the ADA. See Thompson v. Plante & Moran, 99 F.3d 1140

   (Table), 1996 WL 616675, at *3 (6th Cir. 1996) (concluding an employee cannot prospectively

   waive her rights under the ADA). Plaintiff asks the Court to distinguish Mararri because in

   Mararri the plaintiff was settling a prior dispute with the company. 130 F.3d at 1184.

          Plaintiff offers no persuasive justification for distinguishing Mararri from this case. In

   Marrari, the last chance agreement may have also settled a prior claim, but it also prospectively

   bound the employee to the contract: he had to comply with new conditions and could be terminated

   for not conforming to these conditions. Id. at 1183. To hold last chance agreements could only

   settle already existing claims would render the terms of these agreements meaningless. See Brock

   v. Lucky Stores, Inc., 24 F. App’x 709, 712 (9th Cir. 2001); See also Longen, 347 F.3d at 689

   (“Moreover, [the plaintiff] has not alleged that he was coerced or was made to sign the [last chance

   agreement] under duress. Rather, he freely signed it. To find now that [the defendant] cannot

   enforce the terms of the [last chance agreement] would render all such agreements invalid.”) Last

   chance agreements can serve as a reasonable and beneficial accommodation for a disabled

   employee. Blazek v. City of Lakewood, 576 F. App’x 512, 517–18 (6th Cir. 2014). The Court

   declines to take a position which would render last chance agreements useless, and existing Sixth


                                                   24




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 24 of 35 PageID #: 2025
   Circuit precedent supports the Court’s conclusion. See Keith v. Ashland, Inc., 205 F.3d 1340

   (Table) 2000 WL 178389, at *4 (6th Cir. 2000) (concluding a last chance agreement provided a

   nondiscriminatory reason to terminate the plaintiff); Marrari, 130 F.3d at 1183 (same).

          Plaintiff knowingly and voluntarily signed an agreement with Defendant to disclose all of

   his medications. In return, he was allowed to return to his employment. As such, Plaintiff cannot

   now claim the agreement violated the ADA.           Therefore, Defendant’s motion for summary

   judgment as to the requirement to disclose all medications will be GRANTED. Count V will be

   DISMISSED with prejudice.

          B.      Plaintiff’s Claim for a Reasonable Accommodation

          To establish a prima-facie case for failure to accommodate, a plaintiff must show:

          (1) she was disabled within the meaning of the ADA; (2) she was otherwise
          qualified for her position, with or without reasonable accommodation; (3) [the
          employer] knew or had reason to know about her disability; (4) she requested an
          accommodation; and (5) [the employer] failed to provide the necessary
          accommodation.

   Brumley v. United Parcel Serv., Inc., 909 F.3d 834, 839 (6th Cir. 2018). Plaintiff claims by

   refusing to allow him to take Marinol, Defendant failed to accommodate Plaintiff’s disability.

   Defendant argues Plaintiff never requested an accommodation.

          The evidence demonstrates there is no genuine issue of material fact. Plaintiff never

   requested an accommodation. Plaintiff claimed in a deposition that he asked to continue taking

   Marinol, and in an interrogatory answer he claimed his doctors requested this on his behalf. (Doc.

   33-3 at 161; Doc. 33-4 at 2.) Yet, Plaintiff also contradicted himself in his own deposition.

   When originally asked if he requested an accommodation, Plaintiff simply responded he

   “requested to continue taking Marinol.” (Doc. 33-3 at 160).        Plaintiff said he would have


                                                  25




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 25 of 35 PageID #: 2026
   requested it “from the doctors,” meaning Dr. Stephen Adams or Dr. Leigh, but later stated he did

   not request to continue taking Marinol before he was told to stop taking Marinol. (Id. at 162.)

   Yet, when asked if he requested the ability to take Marinol after he was told to stop, Plaintiff stated,

   “I don’t think I requested after I was told to stop because it was presented to me that you cannot

   work here.” (Id. at 162–63.) Therefore, Plaintiff’s broad assertion that he “requested to continue

   taking Marinol,” is contradicted by his more specific testimony that he did not request it before

   being told to stop taking Marinol and he did not request it after he was told to stop taking Marinol.

   Cf. United States ex rel. Compton v. Midwest Specialties, Inc., 142 F.3d 296, 303 (6th Cir. 1998)

   (“[A] party cannot avoid summary judgment through the introduction of self-serving affidavits

   that contradict prior sworn testimony.”)

          Plaintiff alternatively relies on the assertion that Dr. Charles Adams, his physician, told

   TVA Marinol was not dangerous and beneficial.             But Dr. Charles Adams testified to the

   following:

          Question: Were you ever specifically asked by Mr. Hixon to request that TVA
          continue letting him take Marinol.
          Dr. Charles Adams: Not that I recall.
          Q: Do you recall ever making that request?
          A: A request to Whom?
          Q: To anyone at TVA?
          A: No.

   (Doc. 33-5 at 125.) Dr. Brian Teliho, Plaintiff’s psychiatrist, also testified he cannot remember

   making a request to Defendant that Plaintiff be allowed to continue using Marinol. (Doc. 33-1 at

   47.)

          Plaintiff’s assertion that he requested an accommodation is not supported by the evidence.

   Therefore, Plaintiff’s assertion does not create a genuine issue of material fact.           Summary


                                                     26




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 26 of 35 PageID #: 2027
   judgment will be GRANTED to Defendant on Plaintiff’s failure-to-accommodate claim. Count

   VI will be DISMISSED with prejudice.

          C.      Wrongful Termination

          A wrongful termination claim is evaluated using the familiar burden-shifting approach

   established in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), and refined by Tex. Dep’t

   of Cmty. Affs. v. Burdine, 450 U.S. 248 (1981). Under the McDonnell Douglas framework, the

   plaintiff carries the initial burden of establishing a prima facie case of discrimination. Vaughn v.

   Watkins Motor Lines, Inc., 291 F.3d 900, 906 (6th Cir. 2002). To establish a prima facie case

   under the ADA, a plaintiff must demonstrate “(1) she has a disability, (2) she is ‘otherwise

   qualified for the position, with or without reasonable accommodation,’ (3) she ‘suffered an adverse

   employment decision,’ (4) her employer ‘knew or had reason to know’ of her disability, and (5)

   she was replaced or her position remained open.” Williams v. AT&T Mobility Servs. LLC, 847

   F.3d 384, 395 (6th Cir. 2017) (quoting Whitfield v. Tennessee, 639 F.3d 253, 259 (6th Cir. 2011)).

   An individual is “otherwise qualified” under the ADA if she can perform the essential functions

   of her work. 42 U.S.C. § 12111(8). “The inquiry as to whether a function is essential is highly

   fact specific.” Hoskins v. Oakland, 227 F.3d 719, 726 (6th Cir. 2000).

          Once the plaintiff establishes a prima facie case, the burden then shifts to the defendant to

   articulate some legitimate, non-discriminatory explanation for its actions. Seay v. Tenn. Valley

   Auth., 339 F.3d 454, 463 (6th Cir. 2003) (citing Burdine, 450 U.S. at 253). If the employer does

   so, the burden shifts back to the plaintiff to demonstrate the employer’s explanation is a pretext

   for discrimination. McDonnell Douglas, 411 U.S. at 802–04, 807. Pretext can be proven by

   showing: “(1) the stated reasons for the defendant’s action had no basis in fact; (2) the stated


                                                   27




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 27 of 35 PageID #: 2028
   reasons for defendant’s action were not the actual reasons; or (3) the stated reasons for the

   defendant’s action were insufficient to explain the [adverse action taken].”             Perryman v.

   Postmaster General, 475 F. App’x 585, 587 (6th Cir. 2012); Barnhart v. Pickrel, Schaeffer &

   Ebeling Co., 12 F.3d 1382, 1390 (6th Cir. 1993).

                   1.      Prima Facie Case of Disability Discrimination

           Defendant argues Plaintiff is unable to meet his burden of production on the prima facie

   case. More specifically, Defendant argues Plaintiff was not otherwise qualified for his position

   as he did not comply with his return to work agreement and “TVA’s policy requiring cooperation

   with [Fitness Program] evaluations, which demonstrated untrustworthiness.” (Doc. 30 at 23.)

   Defendant does not dispute any other element of the prima facie case.

           For Plaintiff to be not otherwise qualified, the requirements Defendant identifies would

   have to be “essential functions” of Plaintiff’s work as a chemist at TVA. 42 U.S.C. § 12111(8).

   “Essential” means “the fundamental job duties of the employment position the individual with a

   disability holds or desires.” 29 C.F.R. 1630.2(n)(1); see Hoskins, 227 F.3d at 726 (using C.F.R.

   for interpretive guidance). The regulations provide:

           a job function may be considered essential for any of several reasons including . . . :
           the reason the position exists is to perform that function; . . . the function may be
           highly specialized so that the incumbent in the position is hired for his or her
           expertise or ability to perform the particular function.

   Id. at § 1630.2(n)(1)(2)(i)–(iii).8




           8
            The regulations further provide a list of relevant evidence such as “the amount of time
   spent on the job performing the function;” “the work experience of past incumbents;” and “the
   current work experience of incumbents in similar jobs.” 29 C.F.R. § (n)(3)(i)–(vii).

                                                     28




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 28 of 35 PageID #: 2029
          Defendant’s arguments are unpersuasive, as abiding by the specific aspects of the Last

   Chance Agreement is not an “essential function” of Plaintiff’s work. First, Plaintiff’s failure to

   abide by the Last Chance Agreement does not demonstrate he cannot perform the essential

   functions of his work. When tasked with determining if a certain requirement is an essential

   function of a job, the Court is required to analyze the job as a whole, not individualized aspects of

   the employment.      For example, the Court should consider “the work experience of past

   incumbents,” 29 C.F.R. § 1630.2(n)(3)(vii), and in this case no other workers were required to

   disclose all of their medications to TVA. Even Plaintiff was originally required to report only

   those medications that would affect his work performance.          Furthermore, an individualized

   employment condition would not be in a “written job description prepared before advertising or

   interviewing applicants for the job.” 29 C.F.R. § (n)(3)(ii). Here, the requirements of the Last

   Chance Agreement could not have been advertised because once again, Plaintiff was the only

   employee with these requirements. The evidence shows Plaintiff was the only employee required

   to disclose all of his medications. If all the other workers could perform their jobs without

   disclosing their medications, the requirement to do so is certainly not essential.

          Defendant’s second argument in support of its assertion Plaintiff cannot perform the

   essential attributes of his job is that Plaintiff did not follow the Fitness Program’s policy. Once

   again this misreads what it means to be essential. The Fitness Program’s policy is collateral to

   the ability of Plaintiff to perform his job. See Anderson v. Gen. Motors, LLC, 45 F. Supp. 3d.

   662, 675 (E.D. Mich. 2014) (analyzing whether an individual could perform his job in

   manufacturing with his physical limitations). Plaintiff’s fundamental duties were to perform

   experiments and examinations. They were not to comply with human resources policy. It does


                                                    29




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 29 of 35 PageID #: 2030
   not mean a failure to conform to human resources policies is not relevant, but it does mean it is

   not considered at this stage in the McDonnell-Douglas framework.

          Plaintiff has produced enough unrebutted evidence to prove the prima facie case.

   Defendant’s one dispute is, as a matter of law, insufficient. Following an individualized human

   resources policy is not an essential function of Plaintiff’s job. Thus, Plaintiff met his burden on

   the prima facie case.

                  2.       Legitimate Non-Discriminatory Reason for Termination

          The burden now shifts to Defendant. Defendant must prove there was a legitimate, non-

   discriminatory reason for terminating Plaintiff.      Defendant argues Plaintiff was discharged

   because he violated the Last Chance Agreement and because the second drug test showed he lied

   about using marijuana. Plaintiff argues the Last Chance agreement was illegal, any reliance on

   the drug test was unreasonable, and the test itself was false.

          As stated above, violation of a last chance agreement is a valid reason to discharge an

   individual. To discharge an individual based on a last chance agreement does not mean the

   individual was discharged because of her disability. See Mararri, 130 F.3d at 1185 (“[T]he

   district court correctly upheld [the plaintiff’s] discharge for violating the terms of a valid L.C.A.

   [last chance agreement].”) Because a last chance agreement can serve as a legitimate non-

   discriminatory reason for termination, Plaintiff’s claim can only proceed to trial if that reason was

   pretextual.9 McDonnell Douglas, 411 U.S. at 802–04, 807.




          9
             The Court does not need to examine the other reasons provided by Defendant because
   the Last Chance Agreement is sufficient to carry Defendant’s burden at this stage in the McDonell-
   Douglas balancing framework.

                                                    30




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 30 of 35 PageID #: 2031
                   3.      Pretext

           In order to proceed to trial, Plaintiff must demonstrate the stated reasons for his termination

   were pretextual. At this stage, “an employee may not rely upon his prima facie evidence, but

   must, instead, introduce additional evidence of discrimination.” Brahmbhatt v. Gen. Prods.

   Corp., No.1:12-cv-919, 2014 WL 2711839, at * 14 (S.D. Ohio June 16, 2014) (citing Manzer v.

   Diamond Shamrock Chems. Co., 29 F.3d 1078, 1084 (6th Cir. 1994).                   Here, Plaintiff has

   introduced three more pieces of evidence: (1) Plaintiff’s supervisors have not been consistent when

   explaining their reasons for firing Plaintiff; (2) the letter for Plaintiff’s termination was drafted two

   weeks before his termination; and (3) reliance on the drug test was objectively unreasonable.

           The Court will begin with the reasons given by Plaintiff’s supervisors. On January 7,

   2015, while testifying under oath, Clepper, the head of the Fitness Program, testified Plaintiff was

   terminated because he violated the Last Chance Agreement. She gave no other reasons for

   Plaintiff’s termination. (Doc. 19-22 at 32.) Similarly, in response to the question “[w]hat are the

   circumstances that led to Mr. Hixon’s termination of employment,” Plaintiff’s supervisor

   responded, “[h]e did not report medications he was on by the 15th.” (Doc. 19-23, 15.) Yet in an

   affidavit prepared six months later, Plaintiff’s supervisor claimed Plaintiff’s positive drug test for

   marijuana and his dishonesty were additional reasons supporting his discharge. (Doc. 26-1 at 5–

   6.) In yet a different deposition, Plaintiff’s supervisor stated one of the reasons for Plaintiff’s

   discharge was his dishonesty. (Doc. 27-78.)

           Shifting rationales can provide evidence of pretext. Ward v. Sevier Cnty., 440 F. Supp. 3d

   899, 911 (E.D. Tenn. 2020). In Thurman v. Yellow Freight Systems, Inc., 90 F.3d 1160, 1167 (6th

   Cir. 1996), the Sixth Circuit held that when an employer added a reason for failing to hire an


                                                      31




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 31 of 35 PageID #: 2032
   employee later in the litigation, the addition to its rationale was evidence of pretext. Thus, while

   the failure to report medicine has remained as a reason for termination, the added position of

   Plaintiff’s dishonesty about marijuana usage may provide doubt that Plaintiff’s termination was

   legitimate.

          If there was a contemporaneous statement that Plaintiff’s termination was due, at least in

   part, to his dishonesty involving drug usage, then the reasons behind Plaintiff’s termination would

   be consistent and there would be no evidence of pretext. The only contemporaneous statement

   that may include Plaintiff’s alleged marijuana usage is the termination letter. The termination

   letter states, “[y]our behavior brings into question your trustworthiness and reliability,” but the

   only specific reason supporting the discharge included in the letter is failing to disclose

   medications pursuant to the Last Chance Agreement. (Doc. 26-1 at 11.)10 It is plausible TVA

   could have thought failing to disclose medicines brings one’s “trustworthiness and reliability” into

   evidence. That sentence alone is ambiguous. Viewing the evidence in the light most favorable to

   Plaintiff, it does not unambiguously support that Defendant has always relied on both of its

   rationales. Defendant is therefore not entitled to summary judgment on Plaintiff’s termination.

          However, Plaintiff’s evidence of discrimination is also not enough to warrant a grant of

   summary judgment to him. While Plaintiff has met his burden of production, there is a genuine

   dispute of material fact as to the reason behind Defendant’s decision, because he could legally

   have been terminated for violating the Last Chance Agreement.           Furthermore, viewing the




          10
             The attachment also mentions a failure to disclose information, but the attachment letter
   was attached inadvertently. (Doc. 19-24.)


                                                   32




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 32 of 35 PageID #: 2033
   evidence in the light most favorable to Defendant, the termination letter referenced Plaintiff’s

   failed drug test, which would negate Plaintiff’s evidence of pretext.11 Summary judgment as to

   whether Plaintiff’s termination was the result of unlawful discrimination will be DENIED for both

   parties.

              D.     Retaliation

              Plaintiff’s final claim is Defendant retaliated against him for filing a claim with TVA’s

   EOCO. Only Defendant moves for summary judgment on this claim. Like a termination claim,

   a claim for retaliation follows the McDonnell-Douglas balancing framework. See Mickey v.

   Zeidler Tool & Die Co., 516 F.3d 516, 523 (6th Cir. 2008).

              To establish a prima facie case for unlawful retaliation under the ADA, a plaintiff must

   show “(1) the plaintiff engaged in activity protected under the ADA; (2) the employer knew of that

   activity; (3) the employer took an adverse action against plaintiff; and (4) there was a causal

   connection between the protected activity and the adverse action.” Rorrer v. City of Stow, 743

   F.3d 1025, 1046 (6th Cir. 2014). The Sixth Circuit has cautioned this is not a high burden. Id.

              Defendant contends Plaintiff has not met the fourth element, causation.12 Plaintiff argues

   his termination was temporally close enough to the protected activity to meet this element without




              11
             The Court, at this point, does not need to consider Plaintiff’s additional reasons as to
   why the reason was pretextual because Plaintiff has already presented an issue that can survive
   summary judgment. See Griffin v. Finkbeiner, 689 F.3d 584, 596 (6th Cir. 2012) (“Evidence that
   the employer’s proffered reason for the termination was not the actual reason thus does not
   mandate a finding for the employee, but it is enough to survive summary judgment.”) (citations
   omitted).
          12
              Defendant initially argued Plaintiff’s supervisor lacked knowledge. However,
   Defendant withdrew this argument. (Doc. 33 at 24 n.12.)


                                                     33




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 33 of 35 PageID #: 2034
   any additional evidence. The Sixth Circuit has recently identified when temporal proximity alone

   will be sufficient for a plaintiff to meet her burden of production. See Mickey, 516 F.3d at 524–

   25. The Court stated most of the time, temporal proximity alone will be insufficient, but in cases

   “[w]here an adverse employment action occurs very close in time after an employer learns of a

   protected activity, such temporal proximity between the events is significant enough to constitute

   evidence of a causal connection for the purposes of satisfying a prima facie case of retaliation.”

   Id. at 524. If there is a delay, “the employee must couple temporal proximity with other evidence

   of retaliatory conduct to establish causality.” Id.

          Here, the termination occurred about three months after Plaintiff’s supervisor discovered a

   claim was filed with TVA’s EOCO. The Sixth Circuit has held in a number of cases that three

   months is sufficiently close to satisfy the element of causation. See Singfield v. Akron Metro.

   Hous. Auth., 389 F.3d 555, 563 (6th Cir. 2004); Dye v. Office of Racing Comm’n., 702 F.3d 286,

   306 (6th Cir. 2012) (collecting cases where the court found that the plaintiff’s burden of production

   was met when the adverse employment action was taken two to three months after the plaintiff

   engaged in the protected activity under the ADA). Additionally, in this case, Plaintiff had only

   been back to work for about two months, and he was fired after his first misstep under the Last

   Chance Agreement. This may have been the first time any pretextual reason to fire Plaintiff

   presented itself. Thus, taking all inferences in favor of Plaintiff, he has met the relatively slight

   burden of proving causation.

          The burden then shifts back to the defense. The analysis here is the same as the analysis

   above as to whether Defendant discharged Plaintiff for a non-discriminatory reason. See Supra

   § III(C)(2). The same analysis of pretext also applies. See Supra § III(C)(3). Because the same


                                                    34




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 34 of 35 PageID #: 2035
   analysis applies, there is a genuine issue of material fact as to whether Defendant unlawfully

   retaliated against Plaintiff. Therefore, Defendant’s motion for summary judgment as to Plaintiff’s

   unlawful retaliation claim will be DENIED.



    IV.   CONCLUSION

          For the foregoing reasons, the Court will DENY Plaintiff’s motion for partial summary

   judgment (Doc. 19). The Court will GRANT IN PART summary judgment for Defendant (Doc.

   29) as to (1) the examinations Plaintiff received when he returned to TVA, (2) the requirement

   Plaintiff disclose all his medications, and (3) Plaintiff’s claim for reasonable accommodation. As

   to all other issues, Defendant’s motion for summary judgment will be DENIED IN PART.

   Counts III, IV, V, and VI will be DISMISSED with prejudice.

          An appropriate Order will enter.


                                                       /s/____________________________
                                                       CURTIS L. COLLIER
                                                       UNITED STATES DISTRICT JUDGE




                                                  35




Case 1:19-cv-00120-CLC-SKL Document 74 Filed 12/01/20 Page 35 of 35 PageID #: 2036
